      Case 1:15-cv-05345-AJN-KHP Document 1089 Filed 06/26/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------
                                                             )
CITY OF ALMATY, KAZAKHSTAN, and BTA )
BANK JSC,                                                    )
                                                             )   No. 15-cv-05345(AJN)(KHP)
                           Plaintiffs,                       )
                                                             )   DECLARATION OF
                  v.                                         )   NATHAN B. ROBERTS
                                                             )
MUKHTAR ABLYAZOV, ILYAS                                      )
KHRAPUNOV, VIKTOR KHRAPUNOV and                              )
TRIADOU SPV S.A.,                                            )
                                                             )
                           Defendants.                       )
------------------------------------------------------------

         I, Nathan B. Roberts, pursuant to 28 U.S.C. § 1746, declare as follows:

         1.       I am an attorney with the law firm of Solomon & Cramer LLP. I make this

declaration in support of my motion for admission to appear pro hac vice on behalf of defendants

Viktor Khrapunov and Ilyas Khrapunov in the above-captioned action.

         2.       I have personal knowledge of the following facts, and if called as a witness could

and would competently testify thereto.

         3.       I have never been convicted of a felony.

         4.       I am a member in good standing of the bar of the Commonwealth of

Massachusetts. Attached hereto as Exhibit A is a true copy of a Certificate of Good Standing

dated June 4, 2019 and signed by Maura S. Doyle, Clerk of the Supreme Judicial Court for the

County of Suffolk.

         5.       I have never been censured, suspended, disbarred or denied admission or

readmission by any state or federal court.

         6.       There are no pending disciplinary proceedings against me in any state or federal

court.
     Case 1:15-cv-05345-AJN-KHP Document 1089 Filed 06/26/19 Page 2 of 2



      I declare under penalty of perjury that the foregoing is true and correct.



Executed: June 26, 2019                             By: /s/ Nathan B. Roberts
                                                       Nathan B. Roberts




                                                2
